Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi (Apache Hadoop HDFS Architecture) in view of De (US 2018/0357234) and further in view of Ives et al. (US 10,740,005).


a namenode [see NameNode: the master node in the Apache Hadoop HDFS Architecture];
one or more datanodes [see DataNodes: the slave nodes in HDFS]; and
a client device that is communicatively coupled to the namenode and the one or more datanodes, wherein the client device includes a storage and networking stack [see Figs. HDFS Architecture & HDFS Write Pipeline & section “Big data training: clients communicatively coupled to namenodes and datanodes, a networking stack required to communicate over a network].

Bakshi does not expressly disclose the use of key-value SSDs in the system.

De discloses utilizing key-value SSD memory devices [see paragraph 7].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art utilize the teachings of De in the system of Bakshi.

The motivation for doing so would have been because of the high scalability and simplicity of a key-value store and low latency and high internal bandwidth of SSD memory devices [see De, paragraphs 3 & 23].

The combination does not expressly disclose the namenode includes a space management section configured to at least one of store or track a total capacity of each of the one or more datanodes.

Ives discloses a distributed Hadoop file system storage system in which a name node may track a total capacity of data nodes [see Col. 11, lines 4-17].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art utilize the teachings of Ives in the system of Bakshi and De.

The motivation for doing so would have been for the benefit of making allocation and load balancing decisions [see Ives, Col. 11, lines 4-17].

Therefore, it would have been obvious to combine Ives with Bakshi and De for the benefits listed above, to obtain the invention as specified in claims 1 and 13 and 15.

Therefore, it would have been obvious to combine De with Bakshi for the benefits listed above, to obtain the invention as specified in claims 1 and 13.

	
Regarding claim 13, the combination discloses the native key-value distributed storage system of claim 1, wherein the KV-SSD of the namenode is the same as the one or more KV-SSDs of the one or more datanodes [see De, paragraph 7; datanodes and namenodes would use the same KV-SSD as taught by De].

Allowable Subject Matter
Claims 15 and 17-18 are allowed. Claims 2-9, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose the client creating key-value tuples to store in the KV-SSD’s of the datanodes, the namemode including a key-value mapping section including one or more datanodes, or using RDMA to directly transfer a key-value tuple a client to a datastore.

Response to Arguments
Applicant’s arguments, filed 7/20/21, with respect to the rejection(s) of claim(s) 1-14 under De and Bakshi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ives.

	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims 1-9, 11-15 and 17-18 have received a second action on the merits and are subject of a non-final rejection.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN BERTRAM/Primary Examiner, Art Unit 2137